DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/415,016, now US Patent no. 10,827,977, filed 17 May 2019, which is a continuation of US Application no. 15/964,951, now US Patent no. 10,568,576, filed 27 April 2018, which is a continuation of US Application no. 15/414,834, now US Patent no. 9,980,679, filed 25 January 2017, which is a continuation of US Application no. 14/948,924, now US Patent no. 9,572,509, filed 23 November 2015, which is a continuation of US Application no. 14/546,683, now US Patent no. 9,198,592, filed 18 November 2014, which is a continuation-in-part of US Application no. 13/792,782, now US Patent no. 9,017,320, filed 11 March 2013, which claims the benefit of US Provisional Application nos. 61/723,311, 61/670,881, and 61/649,734, respectively filed 6 November 2012, 12 July 2012, and 21 May 2012.

Information Disclosure Statement
The information disclosure statements filed 11 June 2021, 13 April 2021, 12 March 2021, and 20 October 2020 (7).



Response to Amendment
The preliminary amendment filed 19 November 2020 has been acknowledged.  Claims 2-30 are pending, wherein claims 2-30 are new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,439,713. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘713 patent recites the features of the present invention and shows the manner in which transducers sets are activated comprise an obvious variant for selecting transducers from groups.  For instance, claims 1, 13, and 15 of the ‘713 describe a transducer activation system configured in the same manner as the present invention found at claim 1.  Claims 1, 13, and 15 of the ‘713 show the system with a data processing system, and input-output device system configured in the same manner as present claim 1, with a memory, and configured for reception and activation of instructions to selectively activate multiple transducer sets for ablation of tissue.  As in the present invention, the ‘713 is directed to selectively activating certain transducers from a distribution of transducers, wherein claims 13 and 15 of the ‘713 suggest the limitations of the present claim for activating the desired transducers concurrently and in a manner that non-adjacent one of the transducers may be activated.  The activation in this manner, as suggested by the ‘713 claims, is also considered to comprise an obvious variant of a technique in which transducers may be selected from a larger group.  In view of this, the claimed technique is not considered patentable distinct from the claims of the ‘713 patent.

Allowable Subject Matter
Claims 2-30 would be allowable should Applicant’s reply either comply with or specifically traverse the requirements of the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 July 2022